Citation Nr: 1300359	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for status post fracture residuals of the right fourth and fifth metacarpals, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 6, 1982, to April 23, 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision from the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied the Veteran's request for an increased rating for his service-connected right hand disability.  The Veteran was notified of that action and he appealed to the Board for review.

Following the perfection of the appeal, the Veteran presented testimony before the undersigned Veterans Law Judge at the RO in November 2010.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

In November 2011, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed those documents in rendering the current Remand. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Pursuant to the Board's November 2011 remand, the Veteran was last afforded an examination for his status post fracture residuals of the right fourth and fifth metacarpals in December 2011.  In its November 2012 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran's right fourth and fifth metacarpals "continue[s] to worsen, in both pain and functional impairment."  The United States Court of Appeals for Veterans Claims (Court) has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the current level of disability is at issue, a contemporaneous examination of the Veteran's right fourth and fifth metacarpals is necessary to accurately assess his disability picture. 

In addition, the record reflects that the Veteran has continued to receive treatment from the VA Medical Center (VAMC).  As this matter is being returned for additional development, any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records.  All efforts to obtain the additional evidence must be documented in the claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims files.  

2. Arrange for the Veteran to be examined by an appropriate orthopedic specialist, who should comment on the severity of the Veteran's status post fracture residuals of the right fourth and fifth metacarpals.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the examination.  Any indicated tests and studies should be conducted and all findings should be reported in detail. 

It is requested that the examiner identify what orthopedic and neurological symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to a service-connected disability.  The examiner should specifically comment on whether the Veteran now suffers from degenerative joint disease of the fourth and fifth metacarpals along with any other manifestations and symptoms produced by the disability.  Readings should be obtained concerning the Veteran's range of motion and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of motion of the fourth and fifth metacarpals.  

Additionally, the examiner should be requested to determine whether the fourth and fifth metacarpals, along with the rest of the hand, exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. 

The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  With respect to the right hand, the examiner must describe the Veteran's ability to perform fine motor movement or precise, intricate movement with the thumb and fingers.  

The examiner should also provide an opinion concerning the impact of the right hand disability on the Veteran's ability to work. 

The claims folder and this Remand must be made available to the examiner for review prior to the examination.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is requested that the results of the examination be typed and included in the claims folder for review.

3. Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2012). 

4. Thereafter, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The RO/AMC is reminded that it must make a determination as to whether an extraschedular evaluation for the Veteran's service-connected right hand disability may be assigned.  The RO/AMC must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


